DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-3, 12, 17, 19, and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/10/2021.
Applicant's election with traverse of Group 1: Species A, Species C; Group 2: Species B; and Group 3: Species D in the reply filed on 08/10/2021 is acknowledged.  The traversal is on the grounds that the subject matter of all claims and species is sufficiently related that the entire application could be examined without serious burden; furthermore at the very least the essence of both species A and C of group 1 is a combination of clip arms and jaws so that at the very least species of Group I, Figs. 16A-16J should be examined together with species A.  This is not found persuasive because the species would require different text limiting, for example in species C the tensioning member would require text terms such as tension or biasing, which would not be utilized with species A. However, it is agreed that Figure 10A should be included in Group 1: Species A. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-11, 14-15, 16, 18, 20, 24, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gregan et al (US 20190150929 A1), herein referenced to as “Gregan”.
In regards to claim 1, Gregan discloses: A tissue clipping device (see Figs. 18-25, [0119]-[0124]), comprising: a lock tube 500 (see Figs. 18-25, [0119]) having a channel the channel of 500 (see Figs. 18-25) extending therethrough from a distal end the distal end being connected to the clip arms to a proximal end the proximal end being connected to the rest of the clipping device; and a clip the clip disposed at the distal end, including element 504 (see [0120]) comprising clip arms 502 (see Figs. 18-25, [0119]) coupled to each other at a proximal end coupled at the proximal end by 504 and 500, the clip the clip including 504 being at least partially disposed within the channel of the lock tube 500 (see Figs. 19-21, 504 is within the channel of 500) and being configured to move distally and proximally relative to the lock tube between (see Figs. 19-21, 504 which is part of the clip moves distally and proximally relative to 500, the lock tube): an open configuration in which distal ends of the clip arms are separated from each other for receiving tissue therebetween (see Figs. 18 and 19, the open configuration), and a closed configuration in which the distal ends of the clip arms are closer to each other than in the open configuration for clipping the tissue received therebetween (see Figs. 20-21, the closed configuration),  wherein the clip comprises a first connector 516 (see Figs. 18-21, [0122]) configured to engage a second connector (see annotated Fig. 20 below) comprised by the lock tube 500 to lock the clip in the closed configuration (see Fig. 21, the second connector prevents the clip from opening again when 516 abuts against it), the first connector 516 being disposed within the channel of the lock tube 500 regardless of whether the clip is in the open configuration or the closed configuration.

    PNG
    media_image1.png
    371
    835
    media_image1.png
    Greyscale

In regards to claim 4, Gregan discloses, the tissue clipping device according to claim 1, see 102 rejection above, wherein the first connector 516 is fixed to the proximal end of the clip (516 is fixed to the proximal end of the clip, see Figs. 19-21).
In regards to claim 5, Gregan discloses, the tissue clipping device according to claim 1, see 102 rejection above, wherein the second connector (see annotated Fig. 20 below claim 1) comprises a tab the second connector includes the tab formed in a wall of the lock tube this tab is formed within the wall of 500.
In regards to claim 6, Gregan discloses, the tissue clipping device according to claim 1, see 102 rejection above, wherein the clip the clip including 504 comprises jaws (see annotated Fig. 19 below) pivotably coupled to the distal ends of the clip arms 502 the jaws comprises the distal ends of the clip.

    PNG
    media_image2.png
    405
    686
    media_image2.png
    Greyscale


 In regards to claim 16, Gregan discloses: A tissue clipping system comprising: the tissue clipping device according to claim 1, see 102 rejection above. Gregan further discloses: and a delivery device 508 (see Figs. 18-25, [0119]) releasably coupled to the tissue clipping device (see Figs. 18-25, [0119]), the delivery device 508 comprising: an insertion member 508 having a channel (see Figs. 18-20, 508 having a channel from a distal end to a proximal end) extending therethrough from a distal end to a proximal end, the distal end of the insertion member 508 being releasably coupled to the proximal end of the lock tube 500 (see Figs. 18 and 22, 508 is releasably coupled to 500); and a control member 510 (see Figs. 18-25, [0119]) extending through the channel of the insertion member 508 and having a distal end 522 (see Figs. 18-21, [0124]) and a proximal end the proximal end, the distal end of the control member 510 being releasably coupled to the proximal end of the clip connected to the proximal end of the clip at 512 ; wherein the tissue clipping device (see Fig. 22, the clipping device is released after 522 is disconnected) is configured to be released from the delivery device 508 after the clip is locked in the closed configuration.
512 is formed on the proximal end of the clip formed on the proximal end of the clip or the distal end of the control member (not chosen to be examined here as a conditional phrase) to releasably couple the clip the clip and control member 510; and the fork connector 512 configured to release the clip from the control member 510 before the lock tube 500 is released from the insertion member 508 (see Fig. 21, 510 is released from 512 before 508 is released from 500).
  In regards to claim 20, Gregan discloses: The tissue clipping system according to claim 16, see 102 rejection above, wherein the proximal end of the lock tube 500 is releasably coupled to the distal end of the insertion member 508 via a frictional27 connection between the lock tube 500 and a connector 522 slidably disposed within the distal end of the insertion member 508 (friction is what holds 522 to 512).
In regards to claim 24, Gregan discloses: the tissue clipping system according to claim 16, see 102 rejection above, wherein the insertion member 508 comprises a spiral tube the insertion member also includes 510 (which is a spiral tube, see Figs. 18-21).
	Claims 1, 6-10, 14-15, and 24 are rejected over a variant embodiment of Gregan shown in Figs. 1A-8A
	In regards to claim 1, a variant embodiment of Gregan discloses: A tissue clipping device (see Figs. 1A-8A), comprising: a lock tube 20 (see Figs. 1A-8A, [0095]) having a channel 28 (see Figs. 1A-8A, [0104]) extending therethrough from a distal end to a proximal end (see Figs. 6A-6C, a channel extends from a distal end to a proximal end); and a clip 10 (see Figs. 1A-8A, [0095]) comprising clip arms 50 and 60 (see Figs. 1A-8A, [0096]) coupled to each other at a proximal end 14 (see Figs. 1A-8A, [0096]), the clip 10 being at least partially disposed within the channel 28 of the lock tube 20 and being configured to move distally and proximally relative to the lock tube 20 between: an open configuration in which distal 50 and 60 are separated from each other for receiving tissue therebetween (see Fig. 7A), and a closed configuration in which the distal ends of the clip arms 50 and 60 are closer to each other than in the open configuration for clipping the tissue received therebetween (see Figs. 7b and 7c), wherein the clip 10 comprises a first connector 16 (see Figs. 1A-8A, [0099]) configured to engage a second connector 24 and 25 (see Figs. 1A-8A, [0105]) comprised by the lock tube 20 to lock the clip in the closed configuration, the first connector 16 being disposed within the channel of the lock tube 20 regardless of whether the clip is in the open configuration or the closed configuration (the clip and therefore the first connector is always within the channel of the lock tube, see Figs. 7A-7C).
	In regards to claim 6, a variant embodiment of Gregan discloses: the tissue clipping device according to claim 1, see 102 rejection above, wherein the clip 10 comprises jaws 12 (see Figs. 1A-8A, [0096]) pivotably coupled to the distal ends of the clip arms 50 and 60.
	In regards to claim 7, a variant embodiment of Gregan discloses: the tissue clipping device according to claim 6, see 102 rejection above, wherein the jaws 12 are configured to: extend in a direction parallel to a longitudinal axis of the clip arms 50 and 60 when the jaws 12 are disposed inside the channel 28 of the lock tube 20 (see Fig. 7C), and pivot with respect to the clip arms 50 and 60 when the jaws 12 are exposed from the distal end of the lock tube 20 (see Figs. 7A-7B).
	In regards to claim 8, a variant embodiment of Gregan discloses: the tissue clipping device according to claim 1, see 102 rejection above, wherein the first connector 16 is slidably disposed within the channel of the lock tube 20 and is configured to engage: (i) locking25 teeth 57 (see Figs. 1A-8A, [0099]) formed on the clip arms, and (ii) the second connector 24 and 25 to lock the clip in the closed configuration (see Fig. 7C).
	In regards to claim 9, a variant embodiment of Gregan discloses: the tissue clipping device according to claim 1, see 102 rejection above, wherein the lock tube 20 includes a flexible portion 24 and 25 (the lock tube is flexible in order to pass over to the end of the jaws, see [0104] and [0105]).
(see Figs. 1A-8A) comprising: a lock tube 20 (see Figs. 1A-8A, [0095]) having a channel 28 (see Figs. 1A-8A, [0104]) extending therethrough from a distal end to a proximal end (see Figs. 6A-6C, a channel extends from a distal end to a proximal end); and a clip 10 (see Figs. 1A-8A, [0095]) comprising: (i) clip arms 50 and 60 (see Figs. 1A-8A, [0096]) coupled to each other at a proximal end of the clip 10 (see Figs. 1A-8A, [0095]), and (ii) 12 (see Figs. 1A-8A, [0096]) pivotably coupled to the distal ends of the clip arms 50 and 60, the clip 10 being at least partially disposed within the channel 28 of the lock tube 20 and being configured to move distally and proximally relative to the lock tube 20 between: an open configuration in which the jaws 12 are separated from each other for receiving tissue therebetween (see Fig. 7A), and a closed configuration in which the jaws are closer to each other than in the open configuration for clipping the tissue received therebetween (see Figs. 7B-7C), wherein the jaws 12 are configured to: extend in a direction parallel to a longitudinal axis of the clip arms when the jaws 12 are disposed inside the channel 28 of the lock tube 20 (see Fig. 7C), and pivot with respect to the clip arms 50 and 60 when the jaws 12 are exposed from the distal end of the lock tube 20 (see Figs. 7A-7B).
	In regards to claim 11, a variant embodiment of Gregan discloses, the tissue clipping device according to claim 10, see 102 rejection above, wherein the jaws 12 are configured to pivot with respect to the clip arms 50 and 60 so as to extend in a direction substantially orthogonal to the longitudinal axis of the clip arms 50 and 60 (the jaws have members 56 and 64 that are orthogonal to the longitudinal axis of the clip arms).
	In regards to claim 14, a variant embodiment of Gregan discloses, the tissue clipping device according to claim 10, see 102 rejection above, wherein: the clip 10 comprises a first connector 16 (see Figs. 1A-8A, [0099]) configured to engage a second connector 24 and 25 comprised by the lock tube 20 to lock the clip 10 in the closed configuration; and the first connector 16 is slidably disposed within the channel 28 of the lock tube 20 and is configured to engage: (i) locking teeth 57 (see Figs. 1A-8A, [0099]) 50 and 60, and (2) the second connector 24 and 25 to lock the clip 10 in the closed configuration (see Fig. 7C).
In regards to claim 15, a variant embodiment of Gregan discloses, the tissue clipping device according to claim 10, see 102 rejection above, wherein the lock tube 20 includes a flexible portion 24 and 25 (the lock tube is flexible in order to pass over to the end of the jaws, see [0104] and [0105]). 
In regards to claim 25, a variant embodiment of Gregan discloses: A method for clipping tissue comprising (see Figs. 1A-8A): inserting a tissue clipping device into a body (see [0094]), the clipping device (see Figs. 1A-8A) comprising a clip 10 (see Figs. 1A, 8A, [0095]) including clip arms 50 and 60 (see Figs. 1A-8A, [0096]) coupled to each other at a proximal end 14 (see Figs. 1A-8A, [0096]), and a lock tube 20 (see Figs. 1A-8A, [0095]) at least partially housing the clip 10 in a channel 28 (see Figs. 1A-8A, [0104])  formed therein; advancing the clip 10 distally out of a distal end of the lock tube so that the clip arms 50 and 60 separate from each other in a radial direction to form an open configuration for receiving tissue (see Fig. 7A); positioning the clip 10 such that distal ends of the clip arms 50 and 60 are adjacent to a portion of tissue surrounding a tissue opening to be closed (see [0096], in an open state the arms are positioned around tissue); and advancing the lock tube 20 distally relative to the clip 10 such that: the clip arms 50 and 60are contracted toward each other in a radial direction to form a closed configuration for clipping the tissue received between the clip arms (see Figs. 7A-7C, as the lock tube advances, the clip arms close); and a28 first connector 16 (see Figs. 1A-8A, [0099]) comprised by the clip 10 engages a second connector comprised by the lock tube 24 and 25 (see Figs. 1A-8A, [0105])  to lock the clip 10 in the closed configuration, the first connector 16 being disposed within the channel 28 of the lock tube 20 regardless of whether the clip is in the open configuration or the closed configuration (the clip and therefore the first connector is always within the channel of the lock tube, see Figs. 7A-7C).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gregan in view of Hummel et al (US 20060271072 A1), herein referenced to as “Hummel”.
In regards to claim 13, Gregan discloses: the tissue clipping device according to claim 10, see 102 rejection above. Gregan does not explicitly disclose: wherein the jaws comprise a bump configured to create a preload for pivoting the jaws.  
However, Hummel in a similar field of invention teaches a tissue clipping device (see Figs. 1-4) with a clip 3 (see Fig. 1-4) and jaws 5 (see Figs. 1-4). Hummel further teaches: wherein the jaws 5 comprise a bump 13 (see Figs. 1-4, [0024]) configured to create a preload for pivoting the jaws 5 (see [0024], the preload allows the seesaw pivoting of the jaws).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gregan to incorporate the teachings of Hummel and have a clip with jaws that comprise a bump. Motivation for such can be found in Hummel as this allows for (see [0029]).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gregan in view of Ewers et al (US 20050251202 A1), herein referenced to as “Ewers”.
In regards to claim 26, a variant embodiment of Gregan discloses, a method according to claim 25, see 102 rejection above, the lock tube 20 includes a flexible portion 24 and 25 (the lock tube is flexible in order to pass over to the end of the jaws, see [0104] and [0105]). Gregan does not explicitly disclose: formed by laser processing. The claimed phrase “includes a flexible portion formed by laser processing” means that the flexible portion was made by a laser cutting technique, as explained in the instant application (see [0040]).
Ewers teaches that laser cutting of tubular members is a known alternative to mechanical cutting or chemical etching (see [0185]). 
Therefore, even if “laser processing” results in different structural characteristics of the end product than other processing/cutting methods, it still would have been prima facie obvious at the time the invention was made to use a “laser processed” material in Gregan as claimed since Ewers teaches that laser processing is recognized as a useful technique for making cuts in tubular members. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/               Examiner, Art Unit 3771        

/DARWIN P EREZO/              Supervisory Patent Examiner, Art Unit 3771